Citation Nr: 0917579	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation 
("DIC") pursuant to the provisions of 38 U.S.C.A. § 1151 
for the cause of the Veteran's death as a result of VA 
medical treatment.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1966 
to October 1968.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio, which denied 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death as a 
result of VA medical treatment.  

In December 2007, a hearing was held before a Decision Review 
Officer at the Cleveland, Ohio RO.  A transcript of that 
proceeding has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2005.  The death 
certificate shows that the immediate cause of death was 
"bleeding (MJOF)."  The secondary cause was a leaking 
aneurysm.  

2.  The preponderance of the evidence of record is against 
finding that the Veteran's death was proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing medical care, or an event that was not reasonably 
foreseeable. 


CONCLUSION OF LAW

The requirements for DIC pursuant to 38 U.S.C.A. § 1151 as a 
result of VA medical treatment have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate her claim for DIC under 
38 U.S.C.A. § 1151; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in her possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

In addition, to whatever extent the decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  Since 
the claim herein is being denied, such matters are moot.

        b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
post-service treatment records and providing a VA examination 
or medical opinion when necessary.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

The Board concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical center ("VAMC") and relevant private medical 
records, and a VA medical opinion report dated February 2008 
are in the file.  All records identified by the appellant as 
relating to her claims have been obtained; the appellant has 
not referenced any outstanding, available records that she 
wanted VA to obtain or that she felt were relevant to the 
claim that have not already been obtained and added to the 
claims folder.  The Board thus finds that the record contains 
sufficient evidence to make a decision on the claim.

II. Applicable laws and regulations

The Board has thoroughly reviewed all of the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability or death in the 
same manner as if such additional disability or death was 
service-connected.  A qualifying disability or death is one 
which is not the result of a veteran's willful misconduct, 
and which was caused by hospital care, medical or surgical 
treatment, or examination furnished to the veteran under any 
law administered by VA, and the proximate cause of the 
disability or death is carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 
3.361.

To establish causation, the evidence must show (1) that the 
hospital care, medical or surgical treatment resulted in the 
veteran's additional disability or death, and (2) that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or that VA furnished 
the hospital care or medical or surgical treatment without 
the Veteran's informed consent.  38 C.F.R. § 3.361(c)(1).  
Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

III. Analysis

The appellant claims that the Veteran's death was the result 
of improper medical treatment received at the Cincinnati and 
Chillicothe, Ohio VAMCs.  Specifically, she contends that 
instead of performing surgery to repair his aortic aneurysm 
shortly after it was discovered, VA "wasted precious time 
repeating test after test," thus resulting in his untimely 
death.  (Letter from appellant, December 2007.)  The 
appellant further claims that VA knew since the 1980's that 
the Veteran had diabetes mellitus, type II, but was negligent 
in failing to inform him until years later.  (RO hearing 
transcript, December 2007.)

The evidence of record reveals that on September 10, 2004, 
the Veteran was seen at the Chillicothe VAMC with complaints 
of recurrent, intermittent, left upper abdominal pain, and a 
history of similar symptoms in the recent past.  A CT scan of 
his abdomen was performed, which revealed evidence of a 5.4 
centimeter (54 mm) abdominal aortic aneurysm.  The Veteran 
was subsequently transported to the Cincinnati VAMC for 
further evaluation.  Remarks in the medical record indicate 
"may be admitted if indicated after repeat CT scan with 
contrast."  On Saturday, September 11, he was transferred 
back to Chillicothe.  A nursing note in the file indicates 
that despite comments from a practioner that he did not want 
to discharge the Veteran at that time, the Veteran reported 
that he was told in Cincinnati that he could go home, and 
said that that was what he wanted to do.  The nurse noted 
that after telling the Veteran that if he chose to leave, it 
would be against medical advice, he expressed understanding 
but decided to leave anyway.  He told her that he had an 
appointment on Tuesday, September 14, and would return at 
that time to follow-up with his medical team.  

The claims folder indicates that on September 14, the Veteran 
returned to the Chillicothe VAMC for follow-up with the 
psychiatry clinic related to his diagnosis of PTSD, and with 
podiatry for treatment of a toenail problem.  There is no 
evidence that he was seen for follow-up related to his aortic 
aneurysm until September 21, 2004, when he was seen at the 
VAMC Cincinnati Vascular Clinic.  An administrative note on 
September 27 indicates that he "[d]oes not appear to have 
acute issues with AAA (abdominal aortic aneurysm).  Pain 
likely secondary to diverticulitis...."  

On October 3, 2004, the Veteran was transported via medflight 
from VAMC Chillicothe to VAMC Cincinnati, where he was 
admitted with complaints of severe abdominal pain with 
vomiting.  His blood pressure was noted as 180/108; his pain, 
on a scale from 0 to 10, was 5.  It was also noted that he 
smoked two packs of cigarettes per day.  While there, the 
Veteran underwent an electrocardiogram and several laboratory 
tests were ordered.  The treatment notes indicate that the 
Veteran was admitted to the Cincinnati VAMC, however, it is 
unclear what treatment was performed.  

The Veteran's treatment notes indicate that on October 25, 
2004, the Veteran was seen for treatment in Cincinnati.  His 
aneurysm at that time was noted to be 5.8 centimeters.  It 
was noted that before surgery could be performed, the Veteran 
was to undergo a stress test on November 18, 2004.  However, 
the treatment notes indicate that the Veteran was not seen 
again for treatment related to his aneurysm until December 3, 
at which time he was seen at the Cincinnati Surgery Clinic.  
The treatment notes indicate that he was "very concerned 
about size of AAA and need for surgery ASAP.  Pt. has non-
specific [complaint of] left mid quad [abdominal] pain - has 
gallstones on ultrasound but pain is atypical on left.  Had 
DPT - normal."  The notes further indicates that the Veteran 
was scheduled to return for an appointment in the surgery 
clinic on December 7 and that a request would be made to the 
Chillicothe VAMC to perform a esophagoduodenoscopy as soon as 
possible to further evaluate his abdominal pain.  However, 
there is no indication that the Veteran was seen on December 
7.  It is unclear whether the Veteran or the VAMC canceled 
the appointment, or if the Veteran did not show up.

The treatment notes indicates that the Veteran was next seen 
on December 17, 2004 in Cincinnati, however, it is unclear 
what treatment was provided.  The treatment notes indicate 
that he was to have an upper endoscopy for an ulcer on 
December 29, 2004, and that an angiogram would be performed 
on January 31, 2005 to address the aortic aneurysm.  On 
December 29, the Veteran was shown a video on upper endoscopy 
and underwent a pre-procedure examination for the 
esophagoduodenoscopy, which was scheduled for January 7, 
2005.  However, the treatment records do not indicate that 
the procedure was performed.  Again, it is unclear why this 
appointment was not kept.  There is also no treatment record 
for January 31.

The treatment record indicates that the Veteran was seen for 
various unrelated conditions in January 2005, including a 
psychiatry follow-up and an diabetic eye examination.  In 
February, he was seen for outpatient administration of 
testosterone.  In March, he was seen in podiatry for toenail 
care.  On March 15, 2005, he was seen for a scheduled 
appointment at Chillicothe, at which time he reported that he 
was there to discuss his abdominal aortic aneurysm.  He 
related having been seen several times at the Cincinnati 
VAMC, but said that going there was a hardship.  He added 
"[it] seems they are not doing anything.  I continue to have 
stomach problems ...."  The treatment note indicates that he 
was "very worried," and reported having received no 
communication regarding the result of his angiogram and 
whether surgery would be performed.  The treatment note 
indicates that the Veteran did not show up for the 
esophagoduodenoscopy due to inclement weather; he said that 
he expected that it would be rescheduled, but his chart 
indicates that he did not want the test rescheduled.
        
A March 21, 2005 treatment note indicates that the Veteran 
had recently undergone two urinalyses, which both revealed 
the presence of pus and bacteria.  It was noted that he was 
receiving amoxicillin for helicobacter pylori; the note 
advised that monthly urinalyses should be performed until 
signs of the infection had cleared, which would most likely 
take more than two weeks of treatment.

On April 4, the Veteran met with his gastroenterologist and 
was rescheduled to have the esophagoduodenoscopy performed on 
April 19, 2005.  It was noted that the procedure was to be 
performed to address his  "poorly controlled NSAID (non-
steroidal-anti-inflammatory)-exacerbated GERD (gastro-
esophageal reflux disorder)."

On April 8, 2005, the appellant called the VAMC to report 
that the Veteran was having stomach pain and diarrhea, which 
had been present for the past two days; she further reported 
that he had recently had his appendix removed.  The treatment 
note indicates that she spoke with a nurse, who advised her 
that the Veteran needed to be seen immediately.  The nurse 
told the appellant that the Veteran could be seen at the 
VAMC, but because he said it was too far to drive, she 
recommended that he been seen at a local treatment facility.  
She again emphasized the need to be seen immediately.  The 
appellant expressed understanding.  On April 13, the 
appellant called the VAMC to report that on April [redacted], the 
Veteran had undergone surgery at a private hospital and had 
died.  

The claims folder contains medical records for the treatment 
he received at Lima Memorial Hospital.  These records reveal 
that he was admitted on April [redacted], 2005 with a diagnosis of 
abdominal aortic aneurysm, arteritis, leaking with a history 
of nausea, vomiting and severe abdominal pain beginning on 
April 6, 2005.  A CT scan performed in the emergency room was 
read by the radiologist as a leaking aorta, but the surgeon 
opined that "it was walled off pretty well."  The final 
reading of the CT scan indicated that the Veteran did not 
have an acute leak, but a chronic leak.  The aneurysm was 5.0 
centimeters.  According to the progress record, the Veteran 
was "hesitant about admission." The surgeon indicated that 
he admitted him because of his "severe history of 
hypertension and probably coronary artery disease and given 
the fact that [he] is a two-pack per day smoker ...."  He 
further mentioned the Veteran's prior history of alcoholism 
and drug use.  The surgeon noted that he spoke at length with 
the Veteran, his wife and daughter about the risks of 
surgery, including the possibility of death.  He specifically 
advised the Veteran that given the fact that the aneurysm was 
leaking, his chances of survival were only 50/50 and that any 
host of complications could lead to his death.  The Veteran 
decided that he wished to have the procedure and signed the 
informed consent form.

The operative report indicated that the Veteran had an 
inflammatory aneurysm that was completely adherent to the 
renal vein, the sides of the small bowel and large bowel.  
During the procedure, there was a great deal of bleeding and 
multiple transfusions were performed.  It was noted that had 
the Veteran survived the initial procedure, a second 
procedure would also be needed.  However, the operative 
report indicates that the Veteran then began bleeding 
uncontrollably, which ultimately led to his death.  The death 
certificate indicates that an autopsy was not performed.

In February 2008, VA obtained a medical opinion from a VA 
endocrinologist as to whether the Veteran's death was the 
result of carelessness, negligence or some similar fault on 
the part of VA in the furnishing of the Veteran's medical 
care.  The reviewing physician also consulted a Vascular 
surgeon about the case prior to rendering her opinion.  She 
noted that she had reviewed the Veteran's complete claims 
folder, including all VAMC records and records from Lima 
Memorial Hospital.  She first noted that the Veteran had an 
"inflammatory" abdominal aortic aneurysm, which she said is 
an uncommon condition and is often not detected on routine CT 
scanning.  She noted that he also had what she called 
"confounding" chronic gastroesophageal reflux disease with 
waxing and waning symptoms.  The examiner then noted that 
there are currently two large international studies involving 
the management of aneurysms, the OVER and ADAM studies.  
Based on these studies, aneurysms 5.5 centimeters or less 
have a low incidence of rupture (lower than the expected 
mortality from open surgery); thus surgical repair is not 
recommended unless the aneurysm quickly grows in size, or it 
becomes symptomatic (pain to direct palpation, new abdominal 
pain, inflammatory aneurysm).  The reviewing physician noted 
that in this case, the Veteran received active emergent care 
at Lima Memorial Hospital when his condition significantly 
worsened in early April 2005, and that it is as likely as not 
that the same actions would have been taken had he been 
treated at the VAMC.  

With regard to the treatment the Veteran received from VA, 
she noted that although both the Chillicothe and Cincinnati 
VAMC attempted to provide the Veteran with appropriate care, 
multiple reasons, events and/or actions interfered with 
plans.  She concluded that while the Veteran's death was 
tragic, it was not a result of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar fault in 
furnishing care of treatment, and that under the current 
standards of care, the Veteran did receive appropriate care.  
With regard to the appellant's contention that VA was 
negligent in not informing the Veteran that he had diabetes 
mellitus, type II, the physician noted that based on the 
treatment records, the Veteran did not require diabetes 
medication until September 2001, but had been told that he 
had diabetes prior to 2001 and in fact, had been receiving VA 
treatment since at least 1996.  She noted that it was unclear 
from the records whether he had been receiving medication for 
his condition from a provider other than VA.  She thus 
concluded that there was no evidence that VA failed to inform 
the Veteran that he had diabetes in a timely manner.  

Based on a review of the evidence of record, the Board 
concludes that both the Cincinnati and Chillicothe VAMC 
provided the Veteran with appropriate care for his abdominal 
aortic aneurysm.  The medical treatment records show that the 
Veteran's aneurysm never exceeded 5.5 centimeters in 
diameter, and in fact, the CT scan performed at Lima Memorial 
Hospital revealed that by April 2005, it was actually only 
5.0 centimeters.  As noted, the Veteran's doctors determined 
that based on the size of the aneurysm, surgical intervention 
was not warranted. 

Although the VA doctors discovered the Veteran's aneurysm in 
September 2004, they made a medical determination, based on 
their education and experience, and taking into account all 
the circumstances known to them at the time, that the risks 
of performing open surgical repair of the Veteran's abdominal 
aortic aneurysm outweighed the benefits of surveillance with 
a view to eventual repair.  As noted, the Veteran had several 
risk factors that made open abdominal aortic surgery very 
risky, including his two-pack per-day smoking habit and his 
hypertension.  He was also diagnosed with advanced peripheral 
vascular disease, diabetes mellitus, type II, hypertensive 
heart disease, hypercholesterolemia (high cholesterol) and 
chronic obstructive pulmonary disease (COPD).  The medical 
expert who reviewed the Veteran's claims folder noted that 
although an inflammatory abdominal aortic aneurysm is one 
that generally requires surgical intervention, it is a rare 
condition and one that is not seen on an ordinary CT scan.  
In this case, it was not discovered until the Veteran's 
condition became symptomatic and abruptly worsened in April 
2005.  Although it is tragic that the inflammatory nature of 
the Veteran's aneurysm was not discovered sooner, this in and 
of itself does not indicate that the VA doctors were 
negligent because they provided the Veteran with the proper 
care that was warranted based on the facts known to them.   

The Board also notes that although the appellant contends 
that the VAMC did not provide timely treatment for the 
Veteran's condition, a review of the treatment record reveals 
that in September 2004, after his aneurysm was initially 
discovered, the Veteran was treated at the Cincinnati VAMC 
and was subsequently returned to Chillicothe for treatment.  
At that time, even after being advised that leaving would be 
against medical advice, he decided to go home.  It is unclear 
what treatment, if any, would have occurred had he chosen to 
stay.  However, it is clear, based on a review of the medical 
records, that in January 2005, he was scheduled to undergo a 
esophagoduodenoscopy to address his GERD, but failed to keep 
the appointment because of inclement weather.  When it was 
finally rescheduled for April 19, 2005, unfortunately, the 
Veteran's condition unexpectedly worsened in early April and 
he passed away before it could be performed.  It is also 
noted that in March 2005, his doctors discovered that he had 
a helicobacter pylori and determined that it was necessary to 
resolve this condition prior to taking any action to 
surgically repair his aneurysm.  Again, before the condition 
could be treated, the Veteran passed away.  

The Board is sympathetic to the appellant's contention that 
the Veteran's death was the result of VA failure to render 
timely and appropriate medical treatment.  However, no 
competent medical has been presented to support her 
allegations of negligence on the part of VA.  Unfortunately, 
while the appellant may genuinely believe that her husband 
death was the fault of negligence or carelessness on the part 
of VA, she has not been shown to have the medical training or 
experience sufficient to make such a complex medical 
determination.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  As a result, her assertions do not 
constitute competent medical evidence that his medical 
treatment was not appropriate.  

In sum, there is no competent evidence of record that 
indicates that the Veteran's death was the result of hospital 
care or medical treatment furnished by the VA.  In the 
present case, the only specific medical opinion addressing 
the quality of care rendered by VA indicates that his medical 
treatment was appropriate and followed the proper standard of 
care.  Under such circumstances, the Board finds that the 
greater weight of competent evidence indicates that VA's 
actions were not careless, negligent, lacking in proper 
skill, or show an error in judgment.  See 38 U.S.C.A. § 1151.  
The Board has considered the applicability of the "benefit-
of-the-doubt" doctrine, however, as the evidence of record 
is against the appellant's claim, the doctrine is 
inapplicable.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to Dependency and Indemnity Compensation 
("DIC") on the basis of 38 U.S.C.A. § 1151 is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


